Exhibit 10.5
 

 
AMENDMENT NO. 3 TO THE
 
ALLTEL CORPORATION
 
BENEFIT RESTORATION PLAN
 
Effective as of July 16, 2006, the Alltel Corporation Benefit Restoration Plan
is amended to add a new Article IX at the end thereof to provide as follows:
 
"ARTICLE IX
 
Assignment of Accounts and Accrued Retirement Benefits.
 
Pursuant to the Employee Benefits Agreement by and between Alltel Corporation
and Alltel Holding Corp. dated as of December 8, 2005, as amended (the "Employee
Benefits Agreement") and the related Assignment and Assumption Agreement between
Alltel Corporation and Alltel Holding Corp. dated as of July 16, 2006
("Assumption Agreement"), the Profit-Sharing Plan Excess Benefit Account (as
calculated under Article III), the Thrift Plan Excess Benefit Account (as
calculated under Article IV) and the retirement and spousal death benefit (as
calculated under Article V) of each Participant listed on Appendix A (the
"Transferred Participants") shall be assigned to and become an obligation and
liability of the Windstream Benefit Restoration Plan as of July 16, 2006. The
elections made by such Transferred Participants under the Plan (including,
without limitation, elections regarding deferral amounts, timing and manner of
payments and designation of Beneficiaries) shall be carried over and shall apply
for purposes of the Windstream Benefit Restoration Plan, subject to any change
of election rights under such plan. Each Transferred Participant shall have no
further right to a benefit under the Plan immediately after his or her account
is assigned to the Windstream Benefit Restoration Plan in accordance with the
terms and conditions of the Employee Benefits Agreement and the Assumption
Agreement."
 
IN WITNESS WHEREOF, this Amendment has been executed as of the date first set
forth above.
 
 
ALLTEL CORPORATION






By: /s/ Scott T. Ford                 
Name:  Scott T. Ford
Title:    President and Chief Executive Officer


--------------------------------------------------------------------------------



 
 
 
 


 APPENDIX A
   
TRANSFERRED PARTICIPANTS
     Clancy Jr, Robert G.  Dreher, John  Crane, Richard J.  Dunbar, John
 Frantz, Francis X.  Fisher, Henry  Fritz, David E.  Franks, Tommy  Fulbright,
John E.  Green, Jerry M.  Gardner, Jeffery R.  Griech, Frederick  Powell, Daniel
A.  Guido, Frank C.  Rhoda, Michael D.  Gunti, Ray  Richey, Gregg  Hadley, David
R.  Strack, John L.  Hill, Carolyn  Thomas, Bruce P.  Kimzey, Jimmy C.  White
Jr, James L.  Koch, John B.  Boyd, Robert  Lohan, William E.  Abernethy, Jeffrey
H.  Mitchell, Jack  Atwood, David  Moore, William  Aultz, Andrew  Reynolds,
Jeffrey  Beach, Kenneth W.  Settelmyer, Scott H.  Beeler, Terry E.  Staggs,
Willie G.  Brown, Robert  Wagner, R Dale  Case, Thomas W.  Wiley, Charles
 Comparin, John  Bridges, Glenda  Cori, Robert  McMillin, David  Cornacchione,
Americo  Thomas, Anthony  Crabtree, Grant R.  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

2

 
 




 


 

 



 